EXHIBIT 99.1 News Release Contacts: Media - Alan H. McCoy, Vice President, Government & Public Relations (513) 425-2826 Investors – Albert E. Ferrara, Jr., Vice President, Finance & CFO (513) 425-2888 AK Steel Reports Net Income of $145.2 Million for the Second Quarter of Net Income Rises 32% Year-Over-Year In Record Quarterly Performance WEST CHESTER, OH, July 22, 2008 – AK Steel (NYSE: AKS) today reported net income of $145.2million, or $1.29 per diluted share of common stock, for the second quarter of 2008, compared to net income of $109.9 million, or $0.98 per diluted share, for the second quarter of 2007. Net sales for the second quarter of 2008 were a record $2,236.6million on shipments of 1,737,800tons, also a record, compared to sales of $1,869.5 million on shipments of 1,711,400 tons for the year-ago quarter.The company said its average selling price for the second quarter of 2008 was a record $1,287 per ton, a 13% increase over the $1,135 per-ton mark set in the first quarter of 2008, and about 18% higher than the $1,092 per-ton price for the second quarter of 2007.The increase in per-ton selling prices resulted from higher contract and spot market pricing driven by strong demand and record raw material and energy cost increases. Second-quarter 2008 operating profit was $237.9 million, or $137 per ton, both records, compared to $187.4 million, or $109 per ton, in the second quarter of 2007.The year-ago quarter was impacted by a pre-tax, non-cash pension curtailment charge of $24.7 million related to a labor agreement for the company’s Middletown Works.The year-over-year operating profit improvement was primarily the result of higher spot market shipments and overall higher selling prices in all markets the company serves, coupled with continued strong cost controls. “Despite unprecedented raw material and energy cost increases and weakness in several markets, AK Steel employees have shown they can ‘forge ahead’ and deliver record operating and financial performances,” said James L. Wainscott, chairman, president and CEO.“AK Steel has once again demonstrated its expertise as a world-class steelmaker.” Six-Month Results For the first six months of 2008, the company reported net income of $246.3 million, or $2.19 per diluted share.Net income for the corresponding 2007 period was $172.6 million, or $1.55 per diluted share. First-half 2008 sales were a record $4,028.0 million compared to $3,589.4 million in the first half of 2007.
